ORDER

PER CURIAM.
Dr. Dwayne A. Ollerich appeals from the trial court’s judgment granting the motions of James A. Waits and James M. Smart for summary judgment and holding that Ollerich’s claims against Waits and Smart are barred by the Kansas statute of limitations and statute of repose. We have reviewed the briefs of the parties and the record on appeal and conclude that Waits and Smart were entitled to judgment as a matter of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only.
Judgment affirmed. Rule 84.16(b).